DETAILED ACTION
Notice to Applicant
This communication is in response to the application July 19, 2019.  The present application is a CON of application 14/857,034 (now U.S. Patent Number 10,360,343).  Claims 1 – 5 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 414 (Figure 4).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:  typographical error.  Part (d) of claim 1 recites “ofusers”, rather than “of users”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
Claims 1 – 5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step One
Claims 1 – 5 are drawn to a method, which is/are statutory categories of invention (Step 1: YES). 

Step 2A Prong One
Independent claim 1 recites (a) collecting information from one or more users on an ongoing basis during a first state, wherein the information includes a first type of data collected at a first frequency; (b) identifying a first set of triggers that warrant transitioning to a second state with respect to a subset of users, wherein the first set of triggers is discerned in whole or in part from the information collected from the users in step (a); (c) adjusting, during the second state, the type of information collected from the subset of users in step (b) by collecting a second type of data from the users, wherein the second type of data differs from the first type of data and is targeted at a potential .
The recited limitations, as drafted, under their broadest reasonable interpretation, cover the mental process of adjusting the frequency of data collection of a patient. If a claim limitation, under its broadest reasonable interpretation, covers concepts performed in the human mind, including an observation, evaluation, judgment, or opinion, then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).

Step 2A Prong Two
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including a “system” (“behavioral support agent system”), are additional elements that are recited at a high level of generality such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).

Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The published specification supports this conclusion as follows:
[0048] FIG. 1 illustrates an embodiment of a system architecture of a BSA system 100 of the present invention (frequently referred to herein as the "system"). Users employ various Client Devices 110 to connect (in this embodiment, via the Internet 150) to a BSA Server 115 that functions as an ever-present user-friendly interactive behavioral support agent. In other embodiments, system components may be interconnected via LAN, WAN or other network connections. Even while users are not interacting with BSA server 115 via their Client Devices 110, BSA Server 115 may interact with various External Data Sources 160 to exchange information that can be employed in subsequent user interactions (with third-party organizations and physical devices as well as with BSA server 115). 
[0049] It should be emphasized that the functionality embodied in BSA Server 115 and Client Devices 110 can be allocated among various different hardware and software components. For example, BSA Server 115 could be implemented as a single server computer or as multiple interconnected computers. The connectivity among the various components of BSA system 100 can also vary in other embodiments. For example, certain External Data Sources 160 may connect directly to Client Devices 110, while others may connect to BSA Server 115.
[0051] Client Devices 110 can include server, desktop, laptop and mobile devices, such as smartphones, with various hardware peripherals, such as monitors and touch screens, keyboards, mice and touchpads, wearable devices 
[0204] The present invention has been described herein with reference to specific embodiments as illustrated in the accompanying drawings. Many variations of the embodiments of the functional components and dynamic operation (including use-case scenarios) of BSA system 100 described above will be apparent to those skilled in the art without departing from the spirit of the present invention, including but not limited to different allocations of the hardware and software functionality of BSA Server 115 and Client Devices 110 among one or more server, desktop, mobile or other computing devices, operating systems and firmware and software modules (including mobile smartphone apps and various networked online devices). Hardware and software functionality can be implemented interchangeably, and computer hardware can include peripherals such as monitors, keyboards, mice, trackpads and a variety of other peripheral I/O, user-wearable and other monitoring devices, including tangible memory and other storage devices (specifically non-transitory computer-accessible storage media in which data and software can be embodied). Moreover, the healthcare sector may be interpreted broadly (encompassing, for example, medicine, nutrition, nutraceuticals, cosmetics, fitness and lifestyle among others), and the functionality described herein may be applied outside of the healthcare sector without departing from the spirit of the present invention.



Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 2 – 5 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1 – 5 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by McIlroy et al., herein after McIlroy (U.S. Patent Number 5,583,758).

Claim 1: McIlroy teaches a method for performing adaptive data collection to enhance the quality of data and efficiency of collection and utilization of data related to one or more users with accounts on a behavioral support agent system (Abstract discloses a method capable of monitoring a patient), the method comprising the following steps: 
(a) collecting information from one or more users of the system on an ongoing basis during a first state, wherein the information includes a first type of data collected at a first frequency (Fig 18 discloses monitoring a patient at a particular frequency for each phase of the treatment; column 5, lines 7 – 20 discloses guidelines intended to lead a system through a sequence of interactive data collection queries based on the specified health care condition observed in an individual patient; column 5, line 66 through column 6, line 9 discloses a clinical decision component that facilitates the collection of data to support analysis of the use and impact of the guidelines); 
(b) identifying a first set of triggers that warrant transitioning the system to a second state with respect to a subset of users, wherein the first set of triggers is discerned in whole or in part from the information collected from the users in step (a) (Figure 18 discloses observing the patient’s symptom progression and transitioning to a different phase of the treatment; column 2, line 59 through column 3, line 9 discloses 
(c) adjusting, during the second state, the type of information collected from the subset of users in step (b) by collecting a second type of data from the users, wherein the second type of data differs from the first type of data and is targeted at a potential condition relating to the first set of triggers (Figure 18 discloses monitoring different parameters at different phases of the treatment; column 7, line 54 through column 8, line 12 discloses application of a guideline to an individual’s health condition and consists of four phases (entry, question/data collection, assessment, and recommendation) where the question/data collection phase are organized similar to a decision tree so that the next question is identified based on the previous answer thus collecting a second type of data from the user); and 
(d) adjusting, during the second state, the frequency with which the second type of data is collected from the subset of users in step (b) to an adjusted frequency, wherein the adjusted frequency differs from the first frequency (Figure 18 discloses monitoring the patient at a different frequency (Figure 18 discloses monitoring the patient at a different frequency; column 12, lines 1 – 62 discloses an interactive process of questions and answers to reach a treatment option – there are three question formats including narrative form requiring a yes/no or pass/fail, the second question may offer multiple choice answers, and the third type may provide multiple selections, where more than one selection may be made – the questions are numbered to permit tracking the clinical pathway used to arrive at a treatment option).  

Claim 2: McIlroy teaches the method of claim 1 wherein the first set of triggers includes symptoms evidencing a possible medical condition (Figure 18 and column 15, line 30 through column 16, line 33 disclose progressing the patient to different phases of the treatment based on the patient’s condition; column 7, lines 54 – 61 discloses a guideline is identified by a recognized health condition description which may be stated as a symptom or diagnosis).  

Claim 3: McIlroy teaches the method of claim 1, wherein the information is obtained both from users of the system and from external data sources (Figures 14 and 18 disclose entering data; column 3, lines 10 – 25 discloses a user inputs an individual’s health data into a new or existing case file in response to inquiries implemented in a health condition specific guideline).  

Claim 4: McIlroy teaches the method of claim 1, wherein the first adjusted frequency with which information is collected from the first set of users is greater than the first baseline frequency, and is decreased in a third state to a second adjusted frequency below the first adjusted frequency but still above the first baseline frequency, and then returned to the first baseline frequency (Figure 18 discloses transitioning the patients throughout the treatment as needed; column 9, lines 21 – 25 discloses sub-classifications to identify severity levels of the illness, where the sub-classifications should be standard grouping so they will be consistent with data in future analyses). 

Claim 5: McIlroy teaches the method of claim 1, wherein the first set of users includes a plurality of users from whom information is collected during the second state (Figure 18 discloses collecting data from the patients being treated; column 2, lines 9 – 19 discloses collecting information on individuals having a health concern and guide the user to a system selected treatment based on the information collected).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Earles et al. (U.S. Publication Number 2007/0100595 A1) discloses a behavior monitoring and reinforcement system for comprehensive reinforcement of human behavior.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINE K RAPILLO whose telephone number is (571)270-3325.  The examiner can normally be reached on Monday - Friday 7:30 - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



KRISTINE K. RAPILLO
Examiner
Art Unit 3626



/KRISTINE K RAPILLO/Examiner, Art Unit 3626